Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Applicant argues that Urry (US 5962163) does not teach “wherein each of the first anode characteristic and the second anode characteristic define an active material density and at least one of an active material particle size, an active material concentration and an active material composition, an active material surface roughness or an active material porosity within the first anode portion and the second anode portion respectively” as required by amended Claim 1. This is not persuasive because the zinc powder of Urry corresponds to the claimed active material and as a result of the swelling nuggets (44) being concentrated in the central region of the anode, the density of zinc active material particles relative to the entire anode volume is necessarily lower in the central region since most of the volume in this region is occupied by the swelling nuggets, as opposed to the outer peripheral region which does not include any volume occupied by the swelling nuggets. Similarly, the concentration of zinc active material in outer peripheral portion of the anode is made to be higher as a result of the swelling nuggets concentrated along the central portion of the anode (see column 5 lines 22-26). Therefore, the rejections of record are upheld below, addressing the newly amended claim limitations.

Terminal Disclaimer
The terminal disclaimer filed on 17 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Urry (US 5,962,163), of record.
Regarding Claim 1, Urry teaches an electrochemical cell (an alkaline cell 10, see examiner annotated figure 5 below) comprising: a container (steel can 12); a cathode (cathode 20) forming a hollow cylinder and having a cathode outer surface defining an interior portion of the cathode; an anode (anode 24) positioned within an interior portion of the cathode (see figure 4 showing that the anode 24 is within the interior of the cathode 20) and formed of one or more materials (see column 3 lines 13-25 indicating that the anode is made of a mixture of zinc powder, a gelling agent, other additives, and an electrolyte solution), wherein the anode defines an anode outer surface and a central portion; a separator (separator 22) disposed between the anode outer surface and the cathode inner surface; and an electrolyte (see column 3 lines 16-17 indicating an electrolyte solution of potassium hydroxide, zinc oxide, and water); wherein the anode comprises at least two portions (see first and second portions defined in examiner annotated figure 5 below), where a first anode portion is characterized by a first anode characteristic and a second anode portion defines a second anode characteristic; wherein each of the first anode characteristic and the second anode characteristic define an active material density (zinc powder corresponds to the claimed active material, and as a result of the volume in the anode 24 occupied by swelling nuggets 44 along the central axis of the anode, the density of the zinc active material relative to the total volume of the anode is necessarily higher in the outer peripheral region of 

    PNG
    media_image1.png
    788
    629
    media_image1.png
    Greyscale

Regarding Claim 3, Urry further teaches that the first anode portion comprises the central portion of the anode and the second anode portion is positioned between the anode outer surface and 
Regarding Claim 19, Urry further teaches that the first anode portion and the second anode portion further collectively define a continuous anode formed of at least the first anode characteristic and the second anode characteristic (see in figures 4 and 5 that one continuous anode is used, and the swelling nuggets 44 are concentrated to the central axis of the anode via centrifuge, which results in varying quantities of zinc active material in the central and outer peripheral portions of the anode, see column 5 lines 20-22).

Claim Rejections - 35 USC § 103
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Urry as applied to Claim 3 above, in view of Durkot (US 2007/0248879 A1) and evidenced by the ASM Handbook, Volume 7 – Powder Metallurgy (2015), Chapter 12. Bulk Properties of Powders, all of record. Urry teaches that the anode active material (zinc powder) is any size, form, or type of zinc that can be used to form a gelled anode for alkaline cells (see column 2 lines 23-33). Urry also teaches a cathode of manganese dioxide (see column 3 lines 3-7). Urry does not teach that the first anode material composition (anode mix 24) comprises an active material having a first particle size and the second anode material composition comprises an active material having a second average particle size, wherein the first average particle size is different from the second average particle size and wherein the first average particle size is smaller than the second average particle size.
Durkot also teaches a primary alkaline battery including a zinc anode, and particularly teaches an anode including zinc fines (zinc particles small enough to fit through a 200 mesh size screen) in combination with larger zinc particles (particles that fit between 20 and 200 mesh size) (see [0017]). Durkot also teaches an improvement over the conventional manganese dioxide cathodes such as those 
The ASM Handbook teaches that decreasing particle size generally decreases apparent density (see pages 116-117 “Factors Affecting Apparent Density). Since Urry teaches that when centrifuging the cell, the lower density swelling nuggets (44) concentrate along the central axis of the cell and the higher density zinc powder is concentrated at the outer peripheral region of the anode (see column 5 lines 21-25), in modifying the zinc active material of Urry with that of Durkot as indicated above and extending the teachings of the ASM Handbook regarding particle size, it would be expected that the larger and denser particles of zinc would concentrate at the outer peripheral edge of the anode and the smaller and less dense particles of zinc would concentrate along the central axis of the cell. This combination would meet both Claims 9 and 10, which require that the first average particle size (i.e. the particle size along the central axis of the cell) is smaller than the second average particle size (i.e. the particle size at the outer peripheral region of the anode). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Urry as applied to Claim 3 above in view of Wei (US 20180316064 A1) as cited on applicant’s IDS dated 17 July 2020. Urry discloses additives such as a gelling agent and other additives such as viscosity binder (polyacrylic acid) and corrosion preventives (sodium silicate, indicium hydroxide) (see column 3 lines 13-25), but Urry does not specifically indicate a surfactant as an additive.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723